Citation Nr: 0003212	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-41 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased rating evaluation for the service-
connected for bilateral pes planus from zero percent to 30 
percent.  The appellant filed a notice of disagreement with 
this rating decision in June 1996.  A statement of the case 
was issued to the appellant later that month in June 1996.  
He thereafter filed a substantive appeal in this matter in 
August 1996.  The record reflects that the appellant 
initially requested a hearing in this matter, but in 
correspondence dated in July 1997 withdrew his hearing 
request.  

The Board notes that a review of the record discloses that in 
June 1996, the appellant filed a claim for service connection 
for a disorder of the lower back, claimed as secondary to the 
service-connected bilateral pes planus.  In an August 1996 
rating decision, the RO denied the appellant's claim for 
benefits.  The appellant filed a notice of disagreement with 
the denial of his claim for service connection for a low back 
disorder in July 1997.  The record reflects that a statement 
of the case relative to the claimed low back disorder was 
issued to the appellant in September 1997.  The appellant, 
however, has not filed a substantive appeal with respect to 
this issue.  Accordingly, this issue is not properly before 
the Board for appellate consideration.  

With respect to the claimed low back condition, the Board 
further notes that the March 1998 remand referred a question 
concerning this aspect of the appellant's claim to the RO for 
consideration of the applicability of Allen v. Brown, 7 Vet. 
App. 439 (1995).  Specifically, the RO was advised that the 
question of whether the service-connected bilateral foot 
condition aggravated the claimed low back disorder had been 
reasonably raised by the record.  A review of the record 
discloses, however, that in subsequent rating actions in 
March and June 1999, the RO did not squarely address this 
question.  Consequently, the Board again refers this 
particular question to the RO for the appropriate action.  



FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The evidence of record demonstrates that appellant's 
bilateral pes planus is currently manifested by objective of 
evidence of pathological pronation, pain and swelling on use 
of the feet, requiring use of arch supports, with objective 
evidence of a callus of the left fifth metatarsal, which is 
productive of no more than severe impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus has not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the appellant's claim for 
increased evaluation for his service-connected bilateral pes 
planus is well grounded, and adequately developed.  This 
finding is predicated upon the appellant's evidentiary 
assertions that his service-connected disability reflects a 
greater disability picture than currently assessed.  Drosky 
v. Brown, 10 Vet. App. 215, 254 (1997) (citing Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992)); King v. Brown, 5 Vet. 
App. 19 (1993).  The Board is further satisfied that no 
further assistance to the appellant is required to comply 
with the duty to assist as mandated in 38 U.S.C.A. § 5107(a).

Law and Regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and to consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to various 
considerations, including less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, and swelling.  38 C.F.R. § 4.45.


Factual Background

Service connection for bilateral pes planus was granted by 
rating action dated in February 1989.  A noncompensable 
rating evaluation was initially assigned for this disability 
under Diagnostic Code 5276.  

The appellant underwent VA examination in April 1989.  The 
medical examination report indicated that the appellant was 
evaluated for subjective complaints of constant pain and 
swelling of the feet, and fatigue.  The examiner observed 
that the appellant had erect posture, with no abnormalities 
noted with respect to his carriage or gait.  On examination 
of the feet showed small maceration of the skin of the fourth 
and fifth toes of both feet.  The appellant was noted to be 
able to walk on his toes and heel freely.  X-ray studies of 
the feet revealed mild pes planus deformity bilaterally.  A 
diagnostic impression of athlete's foot, bilaterally, was 
noted.

The appellant was seen in the podiatry clinic in May 1989.  
At that time, he reported a two year history of symptoms 
involving the feet, knee, and lower back.  He also reported 
that his employment required a lot of standing.  The 
appellant reported non-specific pain in the left leg, and 
around the plantar aspect of the feet and ankle.  It was 
noted that the appellant had utilized arch supports, and 
taping for rehabilitation of arches due to plantar fasciitis.  
The appellant reported relief with use of arch supports, but 
indicated that he had not worn arch supports recently.  The 
appellant indicated that he was presently without symptoms.  
Evaluation conducted at that time showed a hallux 
dorsiflexion of 65 degrees, bilaterally.  It was noted that 
the appellant exhibited adequate extension and flexion of the 
lesser digits.  Range of motion testing was accomplished 
without complaints of pain on motion, or crepitus.  The 
assessment included findings of left gastrocnemius equinus 
causes abnormal pronotary compensation of the foot; hallux 
abducto valgus of both feet; plantar fasciitis, bilaterally; 
and flexible flatfeet.  The examiner noted that this abnormal 
compensatory pronation contributed to the appellant's 
reported foot, leg, knee, and low back symptoms.  It was 
noted that examination showed neurologic, vascular, 
dermatological evaluations to be grossly intact.  Based upon 
this evidence, the RO determined that a higher rating 
evaluation was not warranted for the service-connected 
bilateral pes planus.

An October 1995 private medical report noted that the 
appellant experienced a chronic callosity of the fifth 
metatarsal.  The report indicated that the appellant's 
symptoms determine the frequency of his clinical visits.  
Limitations in standing along with use of orthotic devices 
were recommended.  

In November 1995, the appellant sought an increased 
evaluation for his service-connected disability.  

A March 1996 VA medical examination report indicated that the 
appellant presented with complaints of aggravation of pain in 
his knees with standing, despite type of footwear worn.  He 
also reported pain associated with his back, arches, and 
across the metatarsal heads.  The appellant reported that use 
of functional orthotics did not help alleviate his pain.  He 
reported a history of callous development in approximately 
1989, following service.  It was noted that the appellant was 
presently employed as a postal worker, whose duties included 
standing for extended periods.  The appellant reported that 
he experienced all types of postural problems and foot 
symptoms.  On physical examination, there was a two 
centimeter tyloma on the left foot.  Dorsalis pedis pulses 
were palpable, but posterior tibial pulses were not palpable 
bilaterally.  The appellant was evaluated as neurologically 
intact.  Motor strength of the feet was intact.  On non-
weight bearing activity, an arch was maintained, but 
decreased moderately upon weight bearing.  

Range of motion was evaluated as 85 degrees with dorsiflexion 
of the first metacarpal phalangeal joint on the right side, 
and 60 degrees on the left side.  There was adequate 
extension and flexion of the lesser metacarpal phalangeal 
joints two through five, bilaterally.  It was noted that 
metatarsal heads one through five were parallel in the 
transverse plane, bilaterally.  There were no plantarly 
subluxed metatarsals.  The examiner indicated that no 
hammertoes were detected.  There was no intra-articular 
swelling of the joints of the thenar ankle detected.  There 
was also no para-articular swelling detected.  The appellant 
reported no pain or crepitus during range of motion studies 
of the feet or ankle.  Evaluation of the feet showed hallux 
valgus in Stage I, bilaterally.  The range of motion of the 
first ray was equal above and below the second metatarsals, 
bilaterally.  Subtalar joint range of motion on the right 
side was evaluated at 30 degrees of inversion, and 5 degree 
eversion.  The total range of motion of the subtalar joint on 
the left side was evaluated at 20 degrees inversion, and 
seven degrees eversion.  

The examiner noted that in a relaxed calcaneal stance, the 
appellant's heel was three degrees valgus on the left side, 
and one degree valgus on the right side.  In a neutral 
stance, there was five degrees varus on the left side, and 
two degrees varus on the right side.  In static stance, the 
subtalar joint was in pronator position, bilaterally, greater 
on the left side than the right side.  The neutral subtalar 
joint was evaluated as seven degrees on the right side, and 
two degrees on the left side.   X-ray studies of the feet 
revealed normal podiatry foot views, without radiographic 
evidence of pes planus. 

The diagnostic impression was hallux valgus Stage I, 
bilaterally; pathological pronation of the foot, greater on 
the left side than the right side; pes planus bilaterally, 
symptomatic; and limb length discrepancy, left side shorter 
than the right side.

Based upon a review of his evidence, the RO granted an 
increased evaluation from zero percent to 30 percent for the 
appellant's bilateral pes planus condition.

Clinical records, dated from December 1995 to July 1996, 
document intermittent treatment the appellant received.  
These treatment reports show that the appellant was seen in 
December 1995 for complaints of painful feet, particularly 
with pain reported in the heels and legs.  Examination of the 
feet showed sub-five callus.  The appellant was next seen in 
January 1996 for follow-up evaluation, at which time it was 
determined that the left fifth callus would be shaved, and 
control supports issued.  It was noted that the appellant 
also reported pain in his knee and back with standing in 
excess of one half hour.  During a March 1996 examination, 
the appellant reported subjective complaints of pain upon 
standing one half to one hour.  He indicated that both feet 
bothered him across the metatarsals.  The appellant was 
evaluated with a stable left nucleated tyloma.  These reports 
further show that the appellant was evaluated in June and 
July 1996 for complaints of low back and knee pain.  
Radiographic evaluation conducted in conjunction with the 
June 1996 examination was negative for bilateral pes planus.  
It was noted that the appellant wore plastic heel cup inserts 
bilaterally.  

In correspondence, dated in June 1996, the appellant 
indicated that he was issued inserts for his foot complaints.  
He reported that use of the inserts caused his foot condition 
to increase in severity due to the development of calluses on 
the ball of the feet, with painful heels.

In correspondence, dated in August 1996, the appellant 
indicated that he continued to utilize orthopedic appliances 
and shoes, without improvement after 10 months.  He further 
reported that he had developed another callus under his large 
toe on the "same foot."  

In March 1998, the Board remanded this matter to the RO for 
further evidentiary development, to include association of 
addition medical evidence, and for completion of VA 
examination.  In that context, the examiner was requested to 
provide information concerning the limitation of motion and 
functional loss due to pain, if any, associated with the 
appellant's service-connected disability.  

Private medical records, dated from December 1994 to October 
1997, document intermittent clinical visits during this 
period for treatment of a callosity of the fifth metatarsal 
head.  When evaluated in December 1994, the appellant 
presented with complaints of pain involving both feet.  The 
appellant also reported his belief that his foot pain was 
related to the onset of his knee and back pain.  The 
appellant reported that he was required to stand for 
prolonged periods in conjunction with his work duties.  The 
clinical impression was callosity of the fifth metatarsal and 
pes planus.

During a clinical visit in January 1995, the appellant 
reported that both feet were "doing ok."  When seen later 
that month, the appellant reported that his left foot 
continued to bother him, but noted that the right foot was 
"ok."  A computerized tomography (CT) scan of the feet was 
conducted in January 1995, and yielded normal findings 
relative to both feet.  A subsequent CT scan of the left 
foot, conducted in February 1995, revealed a callus formation 
on the plantar aspect of the left foot.  It was noted that 
studies showed no evidence of periosteal reaction.  There was 
also no evidence of abnormal soft tissue calcification, or 
bone contour abnormality except for a small exostosis or a 
spur on the plantar aspect of the base of the head of the 
left fifth metatarsal bone.

A March 1995 clinical report referenced an assessment of 
metatarsal callosity, but indicated that there was no 
pressure associated with the fifth metatarsal on either side 
shown on physical examination.  In April 1995, an adjustment 
was made to the appellant's footwear. The treatment records 
reflect that the appellant underwent shaving of a callus in 
May 1995.  He reported that his arch continued to bother him 
following this procedure.  The physician noted that the 
appellant was symptomatologically better.  The appellant was 
clinically authorized to return to work in December 1995, 
without restrictions.

During an October 1996 evaluation, the appellant complained 
of trouble with his left foot callous, and back pain.  
Evaluation of the feet showed bilateral calluses.  By 
December 1996, the appellant reported that he was more 
comfortable.  When seen in March 1997, the appellant reported 
complaints of left heel pain.  An assessment of calcaneal 
pain was indicated.  In April 1997, the appellant was 
evaluated for callus pain, and assessed with calcaneal pain.  
An October 1997 clinical report indicated that the appellant 
reported his callus was a "little better."  An assessment 
of plantar callosity was noted.

The record reflects that private medical certification 
reports, dated from October 1995 to November 1997, were 
reviewed.  In general, these reports consisted of a series of 
monthly evaluations conducted during this period relative to 
the appellant's light duty status.  A review of these medical 
statements show that the appellant was evaluated for 
callosity of the fifth metatarsal.  The appellant was noted 
to continue to have a weight lifting restriction of 50 
pounds, and a standing limitation of four hours 
intermittently.  It was noted that prolonged standing 
aggravated the appellant's fifth metatarsal callus.  The 
physician opined that the estimated duration of the 
appellant's light duty status should continue for one year, 
unless use of orthotics, or surgical treatment could help.  
The appellant's weight bearing limitations were also 
designated as the "job required."  It was noted that 
appellant utilized orthotics. 

A January 1998 private medical report indicated that the 
appellant was evaluated to assess his fitness for continued 
duty.  It was noted that the appellant presented with a chief 
complaints of chronic left foot pain.  It was noted that the 
appellant was privately treated following service, beginning 
in 1995, for a callus on his left foot.  His treatment course 
reportedly consisted of use of a variety of orthotics, and 
shaving of a callus on the foot.  Diagnostic studies 
performed during this period were noted to reveal a spur over 
the left fifth metatarsal head of the left foot.  It was 
noted that surgical treatment had been offered as an 
alternative.  The appellant indicated that his foot was 
"fine as long as he is able to move around and does not have 
to walk too much or stand in any one spot too long."  The 
physician indicated that because the appellant's position at 
work, which he held for the previous 20 years, was abolished, 
the appellant was now assuming duties which required him to 
stand in one position for extended periods of time.  The 
appellant reported an increase in symptoms due to prolonged 
standing.  The appellant indicated that he was able to work, 
and that he had even worked overtime on several occasions, 
with his work schedule extending to seven days per week.  The 
physician noted that there were no other medical problems 
which affected the appellant's ability to work.  The 
appellant was also noted to be able to perform all of the 
normal activities associated with daily living without 
difficulty.  

The medical report reflects that on examination, the left 
foot was noted to have a well circumscribed callous formation 
over the fifth metatarsal head.  There was slight tenderness 
to deep palpation over the metatarsal head.  The physician 
noted an obvious bilateral pes planus.  There was no obvious 
deformity of the metatarsals, or malalignment of the 
metatarsals.  It was suspected that the appellant had a thin 
foot pad underlying his callus.  In his assessment, the 
physician noted that his findings were predicated upon a 
review of the current clinical findings, in addition to a 
review of other private medical reports provided by the 
appellant.  Based upon this evidence, the physician indicated 
that the appellant's condition resulted in the following 
permanent work restrictions:

1.  The [appellant] should be assigned to a job which allows 
for sitting and standing;

2.  The [appellant] should avoid positions which call for 
standing in one spot for greater than 30 minutes; and

3.  Walking around within an office area would not be a 
problem, but prolonged walking, i.e., associated in a letter 
carrier position would not be recommended.

The appellant was afforded VA examination in September 1998.  
The medical examination report indicated that the appellant 
reported a history of foot problems since service.  It was 
noted that the appellant was employed as a postal worker.  
The examiner noted that the appellant had developed a sub-
five callus of the left foot, for which he was currently 
being followed at the VA medical facility.  His current 
treatment course was noted to consist of conservative care, 
to include manual debridement of the callus with arch 
supports.  The examiner indicated that the appellant's 
calluses continued to reappear despite conservative treatment 
with emollient cream and orthosis.  The appellant reported an 
onset of leg and back pain within the last eight year period.  
In this context, the appellant reported that the orthopedic 
surgeon who examined him determined that no pathology existed 
with respect to his lower back.  

The appellant reported subjective complaints of a six week 
history of numbness in his third and fourth toes when he was 
shod.  The appellant reported relief from this symptom when 
he removes his shoes, or loosens his shoe strings.  He also 
reported symptoms of numbness when he stands or places weight 
on his left extremity.  It was reported that the appellant 
was treated for possible neuroma of the third intermetatarsal 
space of the left foot with orthosis with a neuroma plug, and 
with injections of Lidocaine, Cortisone, and vitamin B-12.  
It was noted that the appellant reported that his left 
extremity is shorter than the right extremity, and that he 
utilizes lifts in his left shoe.  

On physical examination, the examiner observed a 11/2 inch 
nucleated tyloma sub-five of the left foot with some 
swelling, and tenderness of the nucleated tyloma.  The 
appellant's arches were noted to decrease with weight 
bearing.  The appellant achieved a full range of motion of 
the joints of the feet and ankle.  In the neutral calcaneal 
stance, the appellant's heels were in varus position.  In 
relaxed calcaneal stance, the heels were perpendicular to the 
supporting structure.  There was no intra-articular or peri-
articular swelling detected.  There was no evidence of 
crepitus noted during range of motion testing.  The examiner 
noted that active range of motion was equal to passive range 
of motion of the joints of the feet.  There were no abnormal 
findings associated with the dorsalis pedis or posterior 
tibial on vascular evaluation of the extremities.  Muscle 
strength of the feet was evaluated as 5/5.  There was no 
evidence of atrophy or hypertrophy detected.   X-ray studies 
of the feet were normal.  The diagnostic impression included 
findings of:

1.  Pes planus with nucleated tyloma sub-five of the left;

2.  Limb length discrepancy;

3.  Compensated rear foot varus;

4.  Numbers 1, 2, and 3, above, noted to contribute to the 
development of the callous sub-five of the left foot, 
recalcitrant to conservative treatment of orthosis and manual 
debridement of callous; and 

5.  Postural symptoms most likely related to a limb length 
discrepancy and secondary to body readjustment from the 
painful callous during ambulation.

In a November 1998 addendum, the examiner indicated that the 
appellant's symptoms are greater on the left side than the 
right side, and that the severity of the appellant's symptoms 
are greater on the left side than the right side.  It was 
noted that the appellant presented on examination with no 
symptoms relative to the right foot.  There was no calluses 
noted on the right side.  X-ray studies of the right foot 
were normal.  In a second addendum, issued later that month, 
the examiner indicated that the appellant demonstrated full, 
stable and asymptomatic active and passive range of motion of 
the ankles and feet.  In his assessment, the examiner noted 
that there was no clinical or radiographic evidence to 
suggest a loss of range of motion of the ankles or feet due 
to the painful callous confined under the fifth metatarsal 
head during ambulation, or during the periods prior to 
conservative treatment of manual debridement of the callous.  
It was noted, however, that an enlarged metatarsal head with 
a prominence noted by the surgical neck of the left fifth 
metatarsal was observed on the lateral view of radiographs of 
the left foot.  It was the examiner's opinion that the 
prominent aggravating factors that contribute to the 
recurrent build up of the left sub-five callous, in spite of 
the appellant's continued use of emollients, orthosis, lifts 
and manual debridement were the appellant's limb length 
discrepancy (the left leg measured 39 4/8 inches, and the 
right leg measured 39 7/8 inches), and the enlarged prominent 
metatarsal head of the left fifth metatarsal.  The flexible 
pes planus of the left foot was noted, to a much lesser 
degree, to contribute to the appellant's recurrent callus 
build up.  In support of his opinion in this regard, the 
examiner pointed to the lack of symptoms and signs of right 
foot pes planus.  It was noted that the appellant presented 
with mild asymptomatic pes planus of the right foot.  


In correspondence, dated in May 1999, the appellant generally 
reiterated his contention that his bilateral foot condition 
was more severe than currently assessed.  He indicated that 
his foot condition had progressively increased in severity.  
He reported subjective complaints of numbness in the left 
foot and leg, which had developed into constant pain.  He 
reported that he was in receipt of therapeutic treatment due 
to continued leg and back problems associated with this foot 
condition.  The appellant described neurological impairment 
associated with this foot condition, to include daily nerve 
problems related to use of orthotics.  The appellant 
indicated that his bilateral foot condition was manifested by 
daily symptoms of numbness in his toes, heel pain, and leg 
and lower back pain.  With respect to the presently assigned 
rating evaluation, it was the appellant's contention that the 
rating evaluation did not reflect adequate consideration of 
the social and industrial impact of the service-connected 
disability.  The appellant noted that he is unable to stand 
for prolonged periods, that he utilizes orthotic devices with 
no relief, and requires ongoing clinical treatment.

In June 1999, the RO confirmed and continued the assigned 
rating evaluation for the service-connected disability.    


Analysis

Under Diagnostic Code 5276, a 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use the feet, 
indications of swelling on use of feet, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral acquired flatfoot (pes planus) 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation which is no 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a.

The Board has considered the full history of the appellant's 
bilateral pes planus.  In this regard, the evidence 
demonstrates that service connection was granted for 
bilateral pes planus by a rating decision of 1989, which 
indicated that this foot disability was manifested (at that 
time) by subjective complaints of pain and swelling.  
Objective clinical findings on examination revealed no 
abnormalities in carriage or gait.  Small maceration of the 
skin was detected at that time.  Radiographs confirmed mild 
pes planus deformity.  The medical records document 
intermittent treatment for continued complaints of left foot 
pain, evaluated as callus of the left fifth metatarsal, for 
which a conservative course of treatment was followed.  The 
appellant also utilized orthotic devices.  The treatment 
reports reflect that the appellant reported some periods of 
improvement associated with his left foot callus.

The pertinent medical data of record, dated between 1994 and 
1998, reveal that during VA examination in 1996, the 
appellant was evaluated with symptomatic bilateral pes planus 
manifested by pathological pronation of the feet, noted to be 
greater on the left side than the right side, with continued 
subjective complaints of chronic left foot pain.  On private 
evaluation in 1998, the appellant's bilateral foot condition 
was noted to require permanent work restrictions, principally 
to prevent prolonged standing.  Examination conducted at that 
time showed no obvious deformity or malalignment of the 
metatarsals.  A well circumscribed callus formation was 
detected over the fifth metatarsal head, with subjective 
complaints of tenderness to deep palpation.  On the most 
recent VA examination in 1998, the appellant exhibited a full 
range of motion of the feet and ankles.  Examination showed 
no significant clinical or radiographic evidence of 
functional impairment.  The examiner indicated that the 
appellant's foot condition was manifested by a callus 
confined to the fifth metatarsal.  It was the examiner's 
opinion that the appellant's callus had not previously 
responded to conservative treatment of manual debridement, 
and use of emollients, orthosis, or lifts.  However, the 
examiner indicated that the recurrent build up of the callus 
is largely attributable to a discrepancy in the appellant's 
leg lengths, and the prominence of the metatarsal head on his 
left fifth toe.  The examiner particularly noted that the 
appellant's bilateral pes planus condition was not clinically 
significant with respect to cause of the recurring callous 
build up.   The right foot was asymptomatic, and noted to be 
manifested by only mild pes planus.  Thus, under diagnostic 
code 5276, a 50 percent evaluation requires evidence of 
marked pronation and inward displacement, extreme tenderness 
of feet, and severe spasm of the tendo Achilles, all of which 
must be productive of pronounced impairment, in addition to 
any findings which may indicate a lack of improvement by use 
of orthosis or lifts.  See generally DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Therefore, in view 
of the foregoing, the Board determines that an increased 
evaluation for the appellant's bilateral pes planus is not 
warranted.

Based upon a review of the evidence in this case, the Board 
finds no provision upon which to assign a higher rating for 
the service-connected bilateral foot disability.  In that 
regard, the extent of symptomatology shown for the bilateral 
foot disability is currently adequately compensated by the 
assigned rating evaluation.  The Board recognizes that there 
are circumstances in which the application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 are warranted in order to evaluate 
the existence of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the appellant's joints.  See DeLuca v. 
Brown, supra.  In this case, however, the medical evidence 
does not demonstrate that the appellant is experiencing 
functional loss due to pain for which a higher rating 
evaluation is warranted.  Following a careful and considered 
review of the evidence in this case, the Board concludes that 
the evidence demonstrates that the appellant's bilateral pes 
planus is no more than severe in degree.  Accordingly, a 
higher rating evaluation is not warranted in this case.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  However, the 
record does not reflect periods of hospitalization because of 
the appellant's service-connected bilateral pes planus, and 
there is no showing that this service-connected condition has 
significantly interfered with the appellant's employment 
status other than to result in work-related restrictions 
against prolonged standing.  Thus, the record does not 
present an exceptional case where his currently assigned 
rating evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting the disability 
evaluation itself is recognition that industrial capabilities 
are impaired). Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

An increased evaluation for bilateral pes planus is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

